Exhibit 10.4

CONSENT

September 24, 2012

 

TO:    WMI Holdings Corp.    1201 Third Ave., Suite 3000    Seattle, Washington
98101

Recitals

 

  A. WMI Holdings Corp. (“WMI”), each subsidiary of WMI listed as a “Guarantor”
therein or who subsequently becomes a “Guarantor” pursuant to a joinder
agreement, the lenders from time to time party thereto (collectively, the
“Lenders”), and U.S. Bank National Association, a national banking association,
as administrative agent for the Lenders (together with its successors and
assigns, in such capacity, the “Agent”) are parties to that certain Financing
Agreement dated March 19, 2012 (the “Financing Agreement”). Terms used as
defined terms in this Consent but not defined herein shall have the respective
meanings given to such terms in the Financing Agreement.

 

  B. WM Mortgage Reinsurance Company, Inc. (“WMMRC”) is a subsidiary of WMI.

 

  C. WMMRC owns certain trust assets underlying its reinsurance arrangements
with PMI Mortgage Insurance Company (“PMI”).

 

  D. PMI is currently in receivership and operating under the supervision of the
State of Arizona Insurance Department, and PMI has proposed a commutation or
termination (the “Commutation”) of its Trust identified in subsection (d) of the
definition of “Trusts” in the Financing Agreement as the Reinsurance Escrow
Agreement among WMMRC, PMI and US Bank (Acct. No. x6404). A copy of the proposed
Commutation Agreement is attached as Exhibit A hereto.

 

  E. Upon consideration of the proposed Commutation, the boards of directors of
WMI and WMMRC have authorized management to proceed with the terms of the
Commutation, subject to obtaining all necessary approvals, consents and waivers,
including (i) the consent and waiver of Required Lenders as set forth herein;
and (ii) the consent of the Hawaiian Division of Insurance (which already has
granted approval of the Commutation).

 

  F. Section 6.02(o) of the Financing Agreement restricts the business
activities of WMMRC in a manner that would prohibit the Commutation, unless the
consent of Required Lenders is obtained.

 

  G. WMI has requested that the Agent and Required Lenders consent to the
Commutation, and Agent and Required Lenders desire to approve such consent and
waiver for the purpose and pursuant to the terms set forth herein.



--------------------------------------------------------------------------------

Consent

1. Consent. In reliance on the representations and warranties, and subject to
the conditions and other terms, set forth in this Consent, the Lenders who are
signatories to this Consent, constituting the Required Lenders, hereby
(i) consent to the consummation of the Commutation by WMI and WMMRC on the terms
set forth in Commutation Agreement in the form attached as Exhibit A hereto (the
“Commutation Agreement”) and (ii) acknowledge that upon this Consent becoming
effective in accordance with Section 2, the consummation of the Commutation will
not constitute a breach of Section 6.02(o) of the Financing Agreement.

2. Conditions to Effectiveness of Consent. This consent shall become effective
upon satisfaction of the conditions set forth in this Section 2 (the date on
which such conditions are satisfied, the “Consent Effective Date”):

 

  a) The Agent shall have received a copy of this Consent executed by the Loan
Parties and WMMRC.

 

  b) WMMRC and PMI shall have executed the Commutation Agreement in the form
attached hereto as Exhibit A, and the Agent shall have received a complete and
correct copy thereof. The Commutation Agreement shall be in full force and
effect on the Consent Effective Date, without any amendment, modification or
supplement thereto.

 

  c) Each of the representations and warranties made by the Loan Parties and
WMMRC in Section 3 of this Consent shall be true and correct on the Consent
Effective Date.

 

  d) After giving effect to this Consent, no Default or Event of Default shall
have occurred and be continuing.

 

  e) The Agent and the Lenders shall have received reimbursement or payment of
all costs and expenses (including the legal fees and expenses of Schulte Roth &
Zabel LLP, counsel to the Lenders) required to be reimbursed or paid by the Loan
Parties hereunder or under any other Loan Document.

3. Representations and Warranties. Each of the Loan Parties and WMMRC hereby
represents and warrants to the Agent and each Lender as follows:

 

  a) This Consent (i) has been duly authorized by all necessary action on the
part of the Loan Parties and WMMRC, (ii) has been duly executed by the Loan
Parties and WMMRC and (iii) constitutes a legal, valid and binding obligation of
the Loan Parties and WMMRC, enforceable against them in accordance with its
terms.

 

  b) (i) No Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Loan Parties set forth in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects as of the date hereof (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date).

 

  c) The Loan Parties and WMMRC have obtained all consents and approvals of
Governmental Authorities and other Persons required in order to execute and
deliver the Commutation Agreement and this Consent and to consummate the
transactions contemplated by the Commutation Agreement and this Consent.



--------------------------------------------------------------------------------

  d) As of September 19, 2012, the market value of the assets in the Trust
Account (as that term is defined in the Commutation Agreement) was
$79,697,424.39.

 

  e) Prior to the distribution of assets in the Trust Account pursuant to the
Notice of Intention attached as Schedule A to the Commutation Agreement, WMI
will not, and will not cause WMMRC to, direct or authorize any other
distribution of Trust Account assets.

4. Effect on Financing Agreement. This Consent shall constitute a Loan Document.
This Consent and Waiver shall not, except as expressly set forth above, operate
to waive, supplement or amend the Financing Agreement or any of the other Loan
Documents or any right, power or remedy of the Agent and the Lenders thereunder.
Except as expressly set forth herein, the Financing Agreement and each of the
other Loan Documents shall remain in full force and effect.

5. Reaffirmation. Each Loan Party hereby confirms its respective guarantees,
pledges, grants of security interests and mortgages and other obligations, as
applicable, under and subject to the terms of each Loan Document to which it is
party, and agrees that, notwithstanding the effectiveness of this Consent, such
guarantees, pledges, grants of security interests and mortgages will continue to
guarantee and secure the Obligations under the Financing Agreement, and such
guarantees, pledges, grants of security interests and mortgages and other
obligations and the terms of each Loan Document to which it is a party, are not
impaired or affected in any manner whatsoever and shall continue to be in full
force and effect after giving effect to this Consent.

6. Release. As of the date hereof, each Loan Party and WMMRC, their
successors-in-title, legal representatives and assignees and, to the extent the
same is claimed by right of, through or under any Loan Party or WMMRC, for their
past, present and future employees, agents, representatives, officers,
directors, shareholders, and trustees, do hereby and shall be deemed to have
forever remised, released and discharged the Agent and each Lender and the
Agent’s and each Lender’s respective successors-in-title, legal representatives
and assignees, past, present and future officers, directors, shareholders,
trustees, agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any the Agent or any
Lender would be liable if such persons or entities were found to be liable to
any Loan Party or WMMRC, or any of them (collectively hereinafter the “Lender
Parties”), from any and all manner of action and actions, cause and causes of
action, claims, charges, demands, counterclaims, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, damages, judgments, expenses, executions, liens, claims of liens,
claims of costs, penalties, attorneys’ fees, or any other compensation, recovery
or relief on account of any liability, obligation, demand or cause of action of
whatever nature relating to, arising out of or in connection with the Financing
Agreement or any other Loan Document, including but not limited to, acts,
omissions to act, actions, negotiations, discussions and events resulting in the
finalization and execution of this Consent, as, among and between any Loan Party
or WMMRC and the Lender Parties, such claims whether now accrued and whether now
known or hereafter discovered, from the beginning of time through the date
hereof.

7. Miscellaneous. This Consent may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page to this Consent by telecopier or email shall be effective as
delivery of a manually executed counterpart of this Consent. This Consent shall
be governed by, and construed in accordance with, the laws of the State of New
York applicable to contracts made and to be performed in the State of New York.



--------------------------------------------------------------------------------

Please countersign where indicated below to reflect your acceptance of and
agreement to the terms of this Consent.

 

Very truly yours, AGENT: U.S. BANK NATIONAL ASSOCIATION, as Agent By:  

/s/ James A. Hanley

Name: James A. Hanley

Title: Vice President



--------------------------------------------------------------------------------

LENDERS: OWL CREEK ASIA I, L.P. By:   Owl Creek Advisors, LLC, its general
partner By:  

/s/ Daniel Sapadin

  Name:   Daniel Sapadin   Title:   COO OWL CREEK ASIA II, L.P. By:   Owl Creek
Advisors, LLC, its general partner By:  

/s/ Daniel Sapadin

  Name:   Daniel Sapadin   Title:   COO OWL CREEK ASIA MASTER FUND, LTD. By:  

/s/ Daniel Sapadin

  Name:   Daniel Sapadin   Title:   COO OWL CREEK I, L.P. By: Owl Creek
Advisors, LLC, its general partner By:  

/s/ Daniel Sapadin

  Name:   Daniel Sapadin   Title:   COO



--------------------------------------------------------------------------------

OWL CREEK II, L.P. By:   Owl Creek Advisors, LLC, its general partner By:  

/s/ Daniel Sapadin

  Name:   Daniel Sapadin   Title:   COO OWL CREEK OVERSEAS MASTER FUND, LTD. By:
 

/s/ Daniel Sapadin

  Name:   Daniel Sapadin   Title:   COO OWL CREEK SRI MASTER FUND, LTD. By:  

/s/ Daniel Sapadin

  Name:   Daniel Sapadin   Title:   COO



--------------------------------------------------------------------------------

APPALOOSA INVESTMENT L.P. I By:   Appaloosa Management L.P., its general partner
By:   Appaloosa Partners Inc., its general partner By:  

/s/ James E. Bolin

  Name:   James E. Bolin   Title:   Partner THOROUGHBRED FUND L.P. By:  
Appaloosa Management L.P., its general partner By:   Appaloosa Partners Inc.,
its general partner By:  

/s/ James E. Bolin

  Name:   James E. Bolin   Title:   Partner



--------------------------------------------------------------------------------

CENTERBRIDGE SPECIAL PARTNERS, L.P. By:  

/s/ Vivek Milwani

  Name: Vivek Milwani   Title: SMO CENTERBRIDGE CREDIT PARTNERS, L.P. By:  

/s/ Vivek Milwani

  Name: Vivek Milwani   Title: SMO CENTERBRIDGE CREDIT PARTNERS MASTER, L.P. By:
 

/s/ Vivek Milwani

  Name: Vivek Milwani   Title: SMO



--------------------------------------------------------------------------------

CONSENT AND WAIVER ACKNOWLEDGED AND ACCEPTED BY:

 

WMI HOLDINGS CORP. By:  

/s/ Charles Edward Smith

Name:   Charles Edward Smith Title:   Interim Chief Executive Officer WMI
INVESTMENT CORP. By:  

/s/ Charles Edward Smith

Name:   Charles Edward Smith Title:   Executive Vice President WM MORTGAGE
REINSURANCE COMPANY, INC. By:  

/s/ Charles Edward Smith

Name:   Charles Edward Smith Title:   President



--------------------------------------------------------------------------------

EXHIBIT A

Form of Commutation Agreement